—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered January 11, 1996, convicting him of murder in the second degree (two counts), burglary in the first degree, and assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The sequence of events surrounding the jury’s multiple, and in some respects repetitious, requests for readbacks of certain *414trial testimony is accurately set forth in the Supreme Court’s opinion (see, People v Smith, 168 Misc 2d 33). Even in light of all the factors cited by the Supreme Court in its opinion, we have no alternative but to conclude that the court’s refusal to respond in any meaningful way to the jury’s last request for the readback of stated portions of the testimony of two witnesses constituted reversible error. “[T]he court’s response was not meaningful because it was no response at all” (People v Lourido, 70 NY2d 428, 435; see also, People v Miller, 183 AD2d 790; People v Colon, 151 AD2d 146, cert denied 508 US 923; People v Arcarola, 96 AD2d 1081).
We have examined the defendant’s remaining contentions to the extent appropriate in light of our conclusion that a new trial is necessary, and find them to be without merit.
Bracken, J. P., Thompson, Krausman and Luciano, JJ., concur.